
	
		I
		111th CONGRESS
		1st Session
		H. R. 1805
		IN THE HOUSE OF REPRESENTATIVES
		
			March 31, 2009
			Mr. Wamp introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to make
		  permanent the deduction for State and local sales tax, the deduction for
		  qualified tuition and related expenses, and the deduction for mortgage interest
		  premiums, and to modify to the homebuyer credit.
	
	
		1.Short titleThis Act may be cited as the
			 American Working Families Tax Relief
			 Act of 2009.
		2.State and local
			 sales tax deduction made permanent
			(a)In
			 GeneralParagraph (5) of section 164(b) of the Internal Revenue
			 Code of 1986 is amended by striking subparagraph (I).
			(b)Effective
			 DateThe amendment made by subsection (a) shall apply to taxable
			 years beginning after December 31, 2009.
			3.Deduction for
			 qualified tuition and related expenses made permanent
			(a)In
			 generalSection 222 of the Internal Revenue Code of 1986 is
			 amended by striking subsection (e) (relating to termination).
			(b)Sunset not To
			 applySection 901 of the Economic Growth and Tax Relief
			 Reconciliation Act of 2001 shall not apply to provisions of, and amendments
			 made by, section 431 of such Act (relating to deduction for higher education
			 expenses).
			(c)Effective
			 DateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2009.
			4.Mortgage
			 insurance premiums treated as interest made permanent
			(a)In
			 generalSubparagraph (E) of section 163(h)(3) of the Internal
			 Revenue Code of 1986 is amended by striking clause (iv).
			(b)Effective
			 dateThe amendment made by this section shall apply to amounts
			 paid or accrued after December 31, 2009.
			5.Expansion and
			 modification of the homebuyer credit
			(a)Extension
				(1)In
			 generalSection 36(h) of the Internal Revenue Code of 1986 is
			 amended by striking December 1, 2009 and inserting
			 December 31, 2009.
				(2)Conforming
			 amendmentSection 36(g) of such Code is amended by striking
			 December 1, 2009 and inserting December 31,
			 2009.
				(b)Expansion to all
			 purchasers of principal residence
				(1)In
			 generalSubsection (a) of section 36 of such Code is amended by
			 striking who is a first-time homebuyer of a principal residence
			 and inserting who purchases a principal residence.
				(2)Conforming
			 amendments
					(A)Subsection (c) of
			 section 36 of such Code is amended by striking paragraph (1) and by
			 redesignating paragraphs (2), (3), (4), and (5) as paragraphs (1), (2), (3),
			 and (4), respectively.
					(B)Section 36 of such
			 Code is amended by striking first-time homebuyer credit in the heading
			 and inserting home purchase
			 credit.
					(C)The table of
			 sections for subpart C of part IV of subchapter A of chapter 1 of such Code is
			 amended by striking the item relating to section 36 and inserting the following
			 new item:
						
							
								Sec. 36. Home purchase
				credit.
							
							.
					(D)Subparagraph (W)
			 of section 26(b)(2) of such Code is amended by striking homebuyer
			 credit and inserting home purchase credit.
					(c)Modification of
			 recapture
				(1)Repeal of
			 general recapture ruleSubsection (f) of section 36 of such Code
			 is amended by striking paragraph (1) and by redesignating paragraphs (2)
			 through (7) as paragraphs (1) through (6), respectively.
				(2)3-year recapture
			 periodParagraph (6) of section 36(f) of such Code, as so
			 redesignated, is amended to read as follows:
					
						(6)Recapture
				periodFor purposes of this
				subsection, the term recapture period means the 36-month period
				beginning on the date of the purchase of such residence by the
				taxpayer.
						.
				(3)Conforming
			 amendments
					(A)Paragraph (1) of
			 section 36(f) of such Code, as so redesignated, is amended to read as
			 follows:
						
							(1)In
				generalIf a taxpayer
				disposes of the principal residence with respect to which a credit was allowed
				under subsection (a) (or such residence ceases to be the principal residence of
				the taxpayer (and, if married, the taxpayer’s spouse)) before the end of the
				recapture period, the tax imposed by this chapter for the taxable year of such
				disposition or cessation shall be increased by the amount of the credit so
				allowed.
							.
					(B)Section 36(f)(2)
			 of such Code, as so redesignated, is amended—
						(i)by
			 striking paragraph (2) and inserting paragraph
			 (1), and
						(ii)by
			 striking the second sentence.
						(C)Section 36(f)(3)
			 of such Code, as so redesignated, is amended—
						(i)by
			 striking Paragraphs (1) and in subparagraph (A) and inserting
			 Paragraph (1),
						(ii)in
			 subparagraph (B)—
							(I)by striking
			 Paragraph (2) both places it appears and inserting
			 Paragraph (1), and
							(II)by striking
			 paragraph (2) and inserting paragraph (1),
							(iii)in
			 subparagraph (C)—
							(I)by striking
			 paragraph (2) in clause (i) and inserting paragraph
			 (1), and
							(II)by striking
			 paragraphs (1) and (2) and inserting paragraph
			 (1), and
							(iv)by
			 striking subparagraph (D).
						(4)Conforming
			 amendmentSubsection (g) of section 36 of such Code is amended by
			 striking subsection (c) and inserting subsections (c) and
			 (f)(4)(D).
				(d)Effective
			 dates
				(1)ExtensionThe
			 amendment made by subsection (a) shall take effect on the date of the enactment
			 of this Act.
				(2)1st time
			 homebuyerThe amendment made
			 by subsection (b) shall apply to purchases on or after the date of the
			 enactment of this Act.
				(3)Modification of
			 recaptureThe amendments made
			 by subsection (c) shall take effect as if included in the amendments made by
			 section 3011(c) of the Housing and Economic Recovery Act of 2008.
				
